DETAILED ACTION
Status of Claims
Claims 1, 8, and 18 have been amended.
Claims 3-4, 6, 13-14, and 16 have been cancelled.
Claims 1-2, 5, 7-12, 15, and 17-26 (renumbered claims 1-20) are currently pending and have been considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 July 2021 has been entered.

Allowable Subject Matter
Claims 1-2, 5, 7-12, 15, and 17-26 (renumbered claims 1-20) are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest art of record, the combination of Payne, Linehan, Uchikata, McClintock, and Walker as disclosed in the final office action mailed 24 December 2021. The cited references, alone or in combination, do not teach the specific combination of receiving a request with two independent portions, wherein the first portion identifies a specific offer of a third-party and a third-party itself respectively and using the combination of identifiers to automatically process and transaction including authorization via pre-received authorization credentials provided by a user allowing for automatic payment transfer to occur and providing a notification of payment to the user.
Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these elements in Payne is not considered with automatically rending payment authorization and payment transfer upon receipt of a combination of identifiers but rather is simply concerned with processing an individual offer identifier.
Foreign prior art and NPL searches were conducted: however, no relevant prior art was found.
Regarding subject matter eligibility, the claims do not recite a judicial exception and thus are eligible under 35 USC 101.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K PHAN whose telephone number is (571)272-6748. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS K PHAN/Examiner, Art Unit 3685                 

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685